DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature “second feed insert” in claims 5-7, 12-14 and 19-20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 5-7, 12-14 and 19-20 are objected to because of the following informalities: “second feed insert” are recited but there is no first feed insert previously recited. Examiner recommend the term to be “another feed insert”.
Claim 17 is objected to because of the following informalities: “a focal point” should read “a first focal point” so that the term “a second focal point” in claim 18 could be appropriate.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "a second end of the feed insert" in line 2. It is indefinite because there is no “first end” previously recited. Claim 3 should depend on claim 2 to avoid the indefinite issue. 

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-11 and 15-16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Barratt et al, US 10622725B2 (hereinafter Barratt).
Regarding claim 8, Barratt discloses an adjustable antenna positioning system feed, comprising: 
a feed base configured to be coupled to a reflector (Fig. 1: lower base segment 16 coupled to reflector 30);
a splash plate assembly configured to be removably coupled to the feed base (Fig. 2: upper hat segment 12 coupled to lower base segment 16); and
a feed insert positioned between the feed base and the splash plate assembly (Fig. 1: mid-section segment 14 positioned between the lower base 16 and the upper hat segment 12), the feed insert coupled with the feed base and the splash plate assembly (Fig. 1: mid-section segment 14 coupled with the lower base segment 16 and the upper hat segment 12).
Regarding claim 9, Barratt further discloses wherein the feed insert is removably coupled with the feed base at a first end of the feed insert (Fig. 2, col. 2, lines 47-51: mid-section segment 14 having different length is removably coupled with the lower base segment 16 at a first end).
[AltContent: textbox (First end)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second end)]
    PNG
    media_image1.png
    803
    855
    media_image1.png
    Greyscale

Regarding claim 10, Barratt further discloses wherein the feed insert is removably coupled with the splash plate assembly at a second end of the feed insert (Fig. 2 above, col. 2, lines 47-51: mid-section segment 14 having different length is removably coupled with the upper hat segment 12 at a second end).
Regarding claim 11, Barratt further discloses wherein a total length of the feed base, the splash plate assembly, and the feed insert is dictated by a size of the reflector (Fig. 2, col. 3, line 9-17: mid-section segment 14 of varying length to work with different sizes of reflector 30. The varying length of mid-section segment 14 would vary the total length of the feed structure 10).
Regarding claim 15, Barratt discloses an antenna positioning system comprising:
a reflector (Fig. 1: reflector 30); and
an adjustable antenna positioning system feed coupled with the reflector (Fig. 1: the feed structure 10 coupled with the reflector 30), the adjustable antenna positioning system feed comprising:
a feed base (Fig. 1: the lower base segment 16);
a splash plate assembly configured to be removably coupled to the feed base (Fig. 2: upper hat segment 12 configured to be removably coupled to the lower base segment 16); and
a feed insert positioned between the feed base and the splash plate assembly (Fig. 1: mid-section segment 14 positioned between the lower base 16 and the upper hat segment 12), the feed insert coupled with the feed base and the splash plate assembly (Fig. 1: mid-section segment 14 coupled with the lower base segment 16 and the upper hat segment 12).
Regarding claim 16, Barratt further discloses wherein a total length of the adjustable antenna positioning system feed is dictated by a size of the reflector (Fig. 2, col. 3, line 9-17: mid-section segment 14 of varying length to work with different sizes of reflector 30. The varying length of mid-section segment 14 would vary the total length of the feed structure 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yano, US Pub. No. 20150061956A1 in view of Barratt, US Patent. 10622725B2.
Regarding claim 1, Yano discloses an adjustable antenna positioning system feed, comprising:
a feed base configured to be coupled to a reflector (Fig. 2: feeding waveguide 14 coupled to reflector 11);
a splash plate assembly configured to be removably coupled to the feed base (Fig. 2, para [0035]: sub reflection mirror supporting part 13 coupled to the feeding waveguide 14), wherein the adjustable antenna positioning system feed is in a primary arrangement when the feed base is directly coupled with the splash plate assembly (Fig. 2: feeding waveguide is directly coupled with the sub reflection mirror supporting part 13).
Yano does not disclose a feed insert positioned between the feed base and the splash plate assembly, wherein the adjustable antenna positioning system feed is in a secondary arrangement when the feed insert is coupled with the feed base and the splash plate assembly.
Barratt discloses a feed insert positioned between the feed base and the splash plate assembly (Fig. 1: mid-section segment 14 positioned between the lower base 16 and the upper hat segment 12), wherein the adjustable antenna positioning system feed is in a secondary arrangement when the feed insert is coupled with the feed base and the splash plate assembly (Fig. 1: mid-section segment 14 coupled with the lower base segment 16 and the upper hat segment 12).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the feed insert as taught in Barratt to the antenna system feed as taught in Yano for the purpose of adjusting the length of the antenna system feed to be able to work with different reflector sizes (Barratt, col. 1, line 37-44).
Regarding claim 2, Yano does not disclose wherein the feed insert is removably coupled with the feed base at a first end of the feed insert.
Barratt discloses wherein the feed insert is removably coupled with the feed base at a first end of the feed insert (Fig. 2 above, col. 2, lines 47-51: mid-section segment 14 having different length is removably coupled with the lower base segment 16 at a first end).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the feed insert as taught in Barratt to the antenna system feed as taught in Yano for the purpose of adjusting the length of the antenna system feed to be able to work with different reflector sizes (Barratt, col. 1, line 37-44).
Regarding claim 3, as best understood, Yano does not disclose wherein the feed insert is removably coupled with the splash plate assembly at a second end of the feed insert.
Barratt discloses wherein the feed insert is removably coupled with the splash plate assembly at a second end of the feed insert (Fig. 2 above, col. 2, lines 47-51: mid-section segment 14 having different length is removably coupled with the upper hat segment 12 at a second end).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the feed insert as taught in Barratt to the antenna system feed as taught in Yano for the purpose of adjusting the length of the antenna system feed to be able to work with different reflector sizes (Barratt, col. 1, line 37-44).
Regarding claim 4, Yano does not disclose wherein a total length of the feed base, the splash plate assembly, and the feed insert is dictated by a size of the reflector.
Barratt discloses wherein a total length of the feed base, the splash plate assembly, and the feed insert is dictated by a size of the reflector (Fig. 2, col. 3, line 9-17: mid-section segment 14 of varying length to work with different sizes of reflector 30. The varying length of mid-section segment 14 would vary the total length of the feed structure 10).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to provide the total length of the feed base, the splash plate assembly and the feed insert dictated by a size of the reflector as taught in Barratt to the antenna system feed as taught in Yano for the purpose of adjusting the length of the antenna system feed to be able to work with different reflector sizes (Barratt, col. 1, line 37-44).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yano in view of Barratt as applied to claim 1 above, and further in view of Henderson et al, US Patent No. 10,418,712B1 (hereinafter Henderson).
Regarding claim 5, Yano and Barratt do not disclose the adjustable antenna positioning system feed further comprising: a second feed insert positioned between the feed base and the splash plate assembly.
Henderson discloses the adjustable antenna positioning system feed further comprising: a second feed insert positioned between the feed base and the splash plate assembly (Fig. 2 below: second feed insert positioned between the feed base and the subreflector 134).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the second feed insert as taught in Henderson to the antenna system feed as taught in Yano for the purpose of adjusting the length of the antenna system feed to be able to work with different reflector sizes (Barratt, col. 1, line 37-44).




[AltContent: textbox (Splash plate assembly)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Feed base)][AltContent: arrow][AltContent: textbox (Second feed insert)][AltContent: textbox (First feed insert)][AltContent: arrow]
    PNG
    media_image2.png
    709
    706
    media_image2.png
    Greyscale


Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Barratt as applied to claim 8 and claim 15 above, and further in view of Henderson.
Regarding claim 12, Barratt does not disclose the adjustable antenna positioning system feed further comprising: a second feed insert positioned between the feed base and the splash plate assembly.
Henderson discloses the adjustable antenna positioning system feed further comprising: a second feed insert positioned between the feed base and the splash plate assembly (Fig. 2 above: second feed insert positioned between the feed base and the subreflector 134).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the second feed insert as taught in Henderson to the antenna system feed as taught in Yano for the purpose of adjusting the length of the antenna system feed to be able to work with different reflector sizes (Barratt, col. 1, line 37-44).
Regarding claim 19, Barratt does not disclose the antenna positioning system further comprising: a second feed insert positioned between the feed base and the splash plate assembly.
Henderson discloses the antenna positioning system further comprising: a second feed insert positioned between the feed base and the splash plate assembly (Fig. 2 above: second feed insert positioned between the feed base and the subreflector 134).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the second feed insert as taught in Henderson to the antenna system feed as taught in Yano for the purpose of adjusting the length of the antenna system feed to be able to work with different reflector sizes (Barratt, col. 1, line 37-44).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Barratt as applied to claim 15 above, and further in view of Flynn et al, US Pub. NO. 20070075909A1 (hereinafter Flynn).
Regarding claim 17, Barratt does not disclose wherein the reflector has a first diameter and the total length of the adjustable antenna positioning system feed is a first length corresponding to a focal point of the reflector.
Flynn discloses wherein the reflector has a first diameter and the total length of the adjustable antenna positioning system feed is a first length corresponding to a focal point of the reflector (Fig. 6, para [0025]: the first size of reflector dish 90 have a first diameter and the variable sized shortened boom arm 20 adjusts the total length of the system feed to a first length to accommodate the required focal length of the first size reflector dish).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the first length corresponding to a focal point of the reflector as taught in Flynn to the antenna positioning system as taught in Barratt for the purpose of adjusting the total length of the positioning system to work with different sizes of reflector dish having different focal points (Flynn, para [0025]).
Regarding claim 18, Barratt does not disclose wherein the reflector has a second diameter and the total length of the adjustable antenna positioning system feed is a second length corresponding to a second focal point of the reflector.
Flynn discloses wherein the reflector has a second diameter and the total length of the adjustable antenna positioning system feed is a second length corresponding to a second focal point of the reflector (Fig. 6, para [0025]: the second size of reflector dish 90 have a second diameter and the variable sized shortened boom arm 20 adjusts the total length of the system feed to a second length to accommodate the required focal length of the second size reflector dish).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the first length corresponding to a focal point of the reflector as taught in Flynn to the antenna positioning system as taught in Barratt for the purpose of adjusting the total length of the positioning system to work with different sizes of reflector dish having different focal points (Flynn, para [0025]).

Allowable Subject Matter
Claims 6-7, 13-14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding dependent claim 6, patentability exists, at least in part, with the claimed features of “wherein the first end is removably coupled with the feed base and the second end is removably coupled with the feed insert”.
Regarding dependent claim 7, patentability exists, at least in part, with the claimed features of “wherein the first end is removably coupled with the feed insert and the second end is removably coupled with the splash plate assembly”.
Regarding dependent claim 13, patentability exists, at least in part, with the claimed features of “wherein the first end is removably coupled with the feed base and the second end is removably coupled with the feed insert”.
Regarding dependent claim 14, patentability exists, at least in part, with the claimed features of “wherein the first end is removably coupled with the feed insert and the second end is removably coupled with the splash plate assembly”.
Regarding dependent claim 20, patentability exists, at least in part, with the claimed features of “wherein the first end is removably coupled with the feed base and the second end is removably coupled with the feed insert, or wherein the first end is removably coupled with the feed insert and the second end is removably coupled with the splash plate assembly”.
Barratt (US10622725B2), Flynn (US20070075909) and Henderson (US10418712B1) are all cited as teaching some elements of the claimed invention including the feed base, the splash plate assembly, a second feed insert.
However, the prior art of record, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Citation of Pertinent Art
Pla, US10847892B2 – support arm for feed horn having adjustment holes
Jenkin et al, US6166700A – reflector antenna having positioner mechanism to adjust the position of a feed device 
Butler, US2881435A – reflector antenna with different feed segments
Amir et al, EP3480885A1 - reflector antenna with different feed segments
Wang et al, CN201838708U – reflector antenna having positioner adjustment mechanism
Takuo et al, JP2002299940A – reflector antenna having different feed position

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH N HO whose telephone number is (571)272-4657. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/ANH N HO/Examiner, Art Unit 2845